11 ARMSTRONG, J.,
concurs with reasons.
I respectfully concur with the result reached. The Supreme Court stated that its “decertification will not keep these plaintiffs out of court as individual actions, consolidated actions, or perhaps a more limited class action are still available” (emphasis added). On rehearing, the Supreme Court did not eliminate the option of a more limited class action. The plaintiffs have amended to bring a more limited class action by reducing the class of plaintiffs, by reducing the number of defendants to one and by reducing the scope of the claims. Also, the Supreme Court stated that “a ‘common cause’ does not necessarily have to be a single incident or disaster”.